I concur with the majority in all respects except for one point. That point is with respect to the application for a release from the closure order. As noted in the majority opinion, the Ohio Supreme Court has held that a release from the closure order is mandatory but only if the owner of the premises "pays the cost of the abatement action, files a bond in the full value of the property, and demonstrates to the court" that he will not exhibit the obscene material. Without a Stitch, 37 Ohio St.3d at paragraph five of the syllabus. (Emphasis added). The majority opinion finds that a trial court must grant a release from the closure order once the three conditions are met regardless of whether the trial court is satisfied with the "good faith" of the owner as required by R.C. 3767.04(C). However, I do not believe that the third condition set forth in Without a Stitch can be met unless the trial court is satisfied with the "good faith" of the owner.
In Without a Stitch, the Ohio Supreme Court did not specifically define "demonstrate" or address the "good faith" discretion contained in R.C. 3767.04(C). Black's Law Dictionary (1979) 389, defines demonstrate, in relevant part, as "to show or prove value or merits by operation, reasoning, or evidence." Thus, if a trial court is not satisfied with the "good faith" of the owner, it follows that the owner failed to "show" or "prove" that he will not exhibit the obscene material, and a trial court has the discretion to deny a release from the closure order.
If the Ohio Supreme Court intended to remove the "good faith" discretion contained in R.C. 3767.04(C), an owner would only have been required to "state" that he will not exhibit the obscene materials. However, by requiring an owner to "demonstrate to the court" that he will not exhibit the obscene material, the Ohio Supreme Court preserved the "good faith" discretion that the legislature provided to a trial court in R.C. 3767.04(C). The Supreme Court certainly did not hold that such a determination was `outside the trial court's discretion.'  Finally, it should be noted that even though R.C. 3767.04 was amended on June 1, 1992, the "good faith" discretion granted to a trial court was not removed by the legislature. I therefore cannot concur in taking that discretion away. Since the trial court was not satisfied with the owner's "good faith" in the present case, I would find that Midwest failed "to demonstrate to the court" that it will not exhibit the obscene materials and the release from closure was properly denied.
For the foregoing reasons, I would affirm the trial court on all assignments of error.